DETAILED ACTION

Response to Amendment

	Amendments and response received 09/12/2022 have been entered. Claims 1 and 3-21 are currently pending in this application. Claims 1, 3, 4 and 6-18 have been amended and claim 2 canceled by this amendment. Claims 19-21 have been newly added.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

	In light of the amendment to claim 9, the examiner hereby withdraws the previous grounds of objection.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martin E. Banton (US 6048117) in view of Dennis L. Venable et al (US 20060028699 A1).

Regarding claim 1, Banton discloses a color chart for evaluating printing quality of an image forming apparatus (Col. 2 lines 32-42), the color chart comprising:
identification information on an image forming apparatus on which evaluation of printing quality is to be performed (Col. 2 lines37-38; Col. 3 lines 56-61); and
a color evaluation patch including a plurality of color patches for performing evaluation of printing quality on the image forming apparatus indicated by the identification information (Col. 4 lines 6-8; Col. 4 lines 61-65).
Banton fails to explicitly disclose the identification information included in a color code including color patches of a plurality of colors.
Venable et al, in the same field of endeavor of color calibration utilizing a patch code along with color targets (Abstract), teaches the identification information included in a color code including color patches of a plurality of colors (¶ [16]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the color chart as disclosed by Banton comprising identification information on an image forming apparatus on which evaluation of printing quality is to be performed to utilize the teachings of Venable et al which teaches the identification information included in a color code including color patches of a plurality of colors since scanning software can read job-specific identification information from a printed page containing target color patches thereby eliminating the need for  a human operator to have expertise in handling printed pages and scanner results. The use of predefined start codes as part of the data encoding scheme allows early detection of major print problems such as separation drop out and enables an ability of the software to check for simple errors in page positioning such as placing the page on the scanner in a wrong orientation, thus tracking a calibration state without human intervention.

Regarding claim 3, Banton discloses the color chart according to claim 1 (see rejection of claim 1), wherein the color code further includes information on a paper type of a sheet on which the color chart is output (Col. 3 line 66 through Col. 4 line 1).

Regarding claim 4, Banton discloses the color chart according to claim 1 (see rejection of claim 1), wherein the color evaluation patch and the color code are arranged at mutually independent positions (Fig. 1 numerals 110 and 105).

Regarding claim 5, Banton discloses the color chart according to claim 1 (see rejection of claim 1), wherein the color evaluation patch includes a plurality of determination patches for determining whether printing quality of the color chart is abnormal (Col. 3 lines 49-53).

Regarding claim 8, Banton discloses the color chart according to claim 1 (see rejection of claim 1), wherein the color code further includes page information on the color chart (Col. 3 lines 56-58 “calibration test pattern number”).

Regarding claim 19, Banton discloses the color chart according to claim 1 (see rejection of claim 1).
Banton fails to explicitly disclose wherein the color patches of the color code are arranged so as not to have a same color as a color of an adjacent color patch.
Venable et al teaches the color patches of the color code are arranged so as not to have a same color as a color of an adjacent color patch (¶ [13]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the image processing apparatus as disclosed by Banton comprising a determination unit configured to determine whether the printing quality of the image forming apparatus identified by the identification unit is abnormal, based on a color measurement value of the color evaluation patch included in the color information data to utilize the teachings of Venable et al which teaches the color patches of the color code are arranged so as not to have a same color as a color of an adjacent color patch so that the patches are readily distinguished from one another by any printer for accurate readings while acquiring the encoded information.

Claims 6, 9-12, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Banton in view of Venable et al as applied to claim 5 above, and further in view of Joo-young Jung et al (US 20160261775 A1).

Regarding claim 6, Banton discloses the color chart according to claim 5 (see rejection of claim 5).
Banton fails to explicitly disclose wherein the plurality of determination patches each include one of a plurality of color patch groups having a same arrangement and arranged in different arrangement directions.
 Jung et al, in the same field of endeavor of using a color calibration chart for color compensation in printing devices (Abstract), teaches the plurality of determination patches each include one of a plurality of color patch groups having a same arrangement and arranged in different arrangement directions (Fig. 3; ¶ [89-91]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the image processing apparatus as disclosed by Banton comprising a determination unit configured to determine whether the printing quality of the image forming apparatus identified by the identification unit is abnormal, based on a color measurement value of the color evaluation patch included in the color information data to utilize the teachings of Jung et al which teaches the plurality of determination patches each include one of a plurality of color patch groups having a same arrangement and arranged in different arrangement directions to distinguish different groups of patch images when acquiring desired information from the calibration sheet thereby providing a more accurate reading.

Regarding claim 9, Banton discloses an information processing apparatus (Col. 3 lines 31-38) comprising:
acquire color information data generated by reading, by an image reading apparatus, a color chart output from an image forming apparatus (Col. 3 lines 31-36), the color chart including
identification information on the image forming apparatus on which evaluation of printing quality is to be performed, the identification information included in a color code including color patches of a plurality of colors (see rejection of claim 1), and
a color evaluation patch including a plurality of color patches for performing evaluation of printing quality on the image forming apparatus (see rejection of claim 1),
identify the image forming apparatus from the identification information included in the color information data (Col. 4 lines 16-24), and
determine whether the printing quality of the image forming apparatus is abnormal, based on a color measurement value of the color evaluation patch (Col. 4 lines 30-38).
Banton fails to explicitly disclose processing circuitry configured to implement the functions of the information processing apparatus.
Jung et al teaches processing circuitry configured to implement the functions of the information processing apparatus (¶ [201]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the color chart as disclosed by Banton comprising identification information on an image forming apparatus on which evaluation of printing quality is to be performed to utilize the teachings of Jung et al which teaches processing circuitry configured to implement the functions of the information processing apparatus to realize the functions of the otherwise dummy terminal using well-known elements present in the art.

Regarding claim 10, Banton discloses the information processing apparatus according to claim 9 (see rejection of claim 9).
Baton fails to explicitly disclose the processing circuitry is configured to identify the image forming apparatus from the color code included in the color information data.
Venable et al teaches the processing circuitry is configured to identify the image forming apparatus from the color code included in the color information data (¶ [17]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the color chart as disclosed by Banton comprising identification information on an image forming apparatus on which evaluation of printing quality is to be performed to utilize the teachings of Venable et al which teaches the processing circuitry is configured to identify the image forming apparatus from the color code included in the color information data to eliminate the need for an operator to manually keep track of all calibration pages, the source printer and targets for each page, and the results of spectrophotometric scanning of each target-containing page.

Regarding claim 11, Banton discloses the information processing apparatus according to claim 10 (see rejection of claim 10), wherein
the color code further includes information on a paper type of a sheet on which the color chart is output (see rejection of claim 3), and 
the processing circuitry is configured to identify the image forming apparatus (see rejection of claim 10) and the paper type (Col. 3 lines 65-66) from the color code (see rejection of claim 10), and
determine whether printing quality of the image forming apparatus with respect to the paper type is abnormal, based on a color measurement value of the color evaluation patch included in the color information data (Col. 3 line 64-Col. 4 line 5).

Regarding claim 12, Banton discloses the information processing apparatus according to claim 10 (see rejection of claim 10), wherein
the color evaluation patch includes a plurality of determination patches for determining whether printing quality of the color chart is abnormal (see rejection of claim 1), and
the processing circuitry is configured to determine whether the printing quality of the image forming apparatus is abnormal (see rejection of claim 1), based on color measurement values of the plurality of determination patches included in the color information data (Col. 2 lines 38-42).

Regarding claim 18, Banton discloses an information processing system (Fig. 1) comprising:
an image forming apparatus (Fig. 1 numeral 15) on which evaluation of printing quality is to be performed (see rejection of claim 1), the image forming apparatus configured to 
output a color chart including identification information on the image forming apparatus, the identification information included in a color code including color patches of a plurality of colors (see rejection of claim 1), and
output a color evaluation patch including a plurality of color patches for performing evaluation of printing quality on the image forming apparatus (see rejection of claim 1);
an image reading apparatus (Fig. 1 numeral 70) configured to read the color chart output by the image forming apparatus, to generate color information data (Col. 4 lines 10-12); and
an information processing apparatus including processing circuitry (see rejection of claim 9) configured to:
acquire the color information data generated by the image reading apparatus (see rejection of claim 9);
identify the image forming apparatus from the identification information included in the color information data (see rejection of claim 9); and
determine whether the printing quality of the image forming apparatus is abnormal, based on a color measurement value of the color evaluation patch included in the color information data (see rejection of claim 9).

Regarding claim 20, Banton discloses the information processing apparatus according to claim 9 (see rejection of claim 9), wherein the color patches of the color code are arranged so as not to have a same color as a color of an adjacent color patch (see rejection of claim 19).

Regarding claim 21, Banton discloses the information processing system according to claim 18 (see rejection of claim 18), wherein the color patches of the color code are arranged so as not to have a same color as a color of an adjacent color patch (see rejection of claim 19).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Banton in view of Venable et al as applied to claims 1 above, and further in view of Melanie M. Gottwals et al (US 20140209682 A1).

Regarding claim 7, Banton discloses the color chart according to claim 1 (see rejection of claim 1).
Banton fails to explicitly disclose the color code includes color patches of fixed colors at both ends in a color patch arrangement direction.
Gottwals et al, in the same field of endeavor of generating color charts for printer calibration (Abstract), teaches the color code includes color patches of fixed colors at both ends in a color patch arrangement direction (Fig. 8B numeral 806 wherein both ends of the code image has fixed colors).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the color chart as disclosed by Banton comprising identification information on an image forming apparatus on which evaluation of printing quality is to be performed to utilize the teachings of Gottwals et al which teaches the color code includes color patches of fixed colors at both ends in a color patch arrangement direction to improve user experience and application flow by utilizing a more simplified layout and color scheme for the embedded code data. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Banton in view of Venable et al and Jung et al as applied to claim 10 above, and further in view of Melanie M. Gottwals et al (US 20140209682 A1).

Regarding claim 13, Banton discloses the information processing apparatus according to claim 10 (see rejection of claim 10), wherein the color code includes color patches of fixed colors at both ends in a color patch arrangement direction (see rejection of claim 7).
Banton fails to explicitly disclose the processing circuitry is configured to rotate the color information data in accordance with arrangement of the color patches of the fixed colors in the color code included in the color information data.
Venable et al, teaches the processing circuitry is configured to rotate the color information data in accordance with arrangement of the color patches of the fixed colors in the color code included in the color information data (¶ [28-29]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the image processing apparatus as disclosed by Banton comprising a determination unit configured to determine whether the printing quality of the image forming apparatus identified by the identification unit is abnormal, based on a color measurement value of the color evaluation patch included in the color information data to utilize the teachings of Venable et al which teaches the processing circuitry is configured to rotate the color information data in accordance with arrangement of the color patches of the fixed colors in the color code included in the color information data to allow the apparatus to detect and correct for mis-rotated pages and scanning additional alternate positions of a color chart.

8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Banton in view of Venable et al and Jung et al as applied to claim 6 above, and further in view of Takashi Soma et al (US 20160274520 A1).

Regarding claim 14, Banton discloses the information processing apparatus according to claim 12 (see rejection of claim 12), wherein 
the plurality of determination patches each include one of a plurality of color patch groups having a same arrangement and arranged in different arrangement directions (see rejection of claim 6).
Banton fails to explicitly disclose the processing circuitry configured to calculate average values of color measurement values of color patches at corresponding positions in the plurality of determination patches, and determine whether the printing quality of the image forming apparatus is abnormal, based on the average values.
Soma et al, in the same field of endeavor of color correction for an image output device (Abstract), teaches processing circuitry configured to calculate average values of color measurement values of color patches at corresponding positions in the plurality of determination patches, and determine whether the printing quality of the image forming apparatus is abnormal, based on the average values (¶ [42]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the image processing apparatus as disclosed by Banton comprising a determination unit configured to determine whether the printing quality of the image forming apparatus identified by the identification unit is abnormal, based on a color measurement value of the color evaluation patch included in the color information data to utilize the teachings of Soma et al which teaches a processing circuitry configured to calculate average values of color measurement values of color patches at corresponding positions in the plurality of determination patches, and determine whether the printing quality of the image forming apparatus is abnormal, based on the average values to aid in the detection of further abnormalities which may affect the overall color correction accuracy.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Banton in view of Venable et al and Jung et al as applied to claim 9 above, and further in view of Yoshihiko Matsuzawa (US 20080259365 A1).

Regarding claim 17, Banton discloses the information processing apparatus according to claim 9 (see rejection of claim 9).
Banton fails to explicitly disclose the processing circuitry is configured to cause a display device to display an abnormality in response to determining that the abnormality is present.
Matsuzawa, in the same field of endeavor of image forming apparatus calibration utilizing printed patch data (Abstract), teaches the processing circuitry is configured to cause a display device to display abnormality in response to determining that the abnormality is present (¶ [43]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the image processing apparatus as disclosed by Banton comprising a determination unit configured to determine whether the printing quality of the image forming apparatus identified by the identification unit is abnormal, based on a color measurement value of the color evaluation patch included in the color information data to utilize the teachings of Matsuzawa which teaches the processing circuitry is configured to cause a display device to display an abnormality in response to determining that the abnormality is present to provide a visual representation of abnormalities thereby aiding in subsequent corrections.

Allowable Subject Matter

Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                           

December 7, 2022